DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 17 March 2021, 18 July 2022 and 11 October 2022.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollendorf et al. (US 2010/0040983) (hereinafter, “Ollendorf”).
Re: independent claim 1, Ollendorf discloses in fig. 1C a semiconductor device comprising: first and second structures (115, 125) arranged in a first hierarchy (100), wherein the first and second structures (115, 125) are repeatedly arranged in a first direction along a plane of the first hierarchy (100), and a distance between geometric centers (110) of the first and second structures in a minimum unit of repetition of the first and second structures (115/125) differs at a first position and a second position in the first direction (Fig. 1C, p3, p21 and p22 depict geometric centers of 115 and 125 differ in a direction along the surface of the substrate.).
Re: independent claim 14, Ollendorf discloses in fig. 1C a photomask comprising: a mask substrate (100); and first and second patterns (115, 125) arranged on the mask substrate, wherein the first and second patterns (115, 125) are repeatedly arranged in a first direction along a plane of the mask substrate (100), and a distance between geometric centers (110) of the first and second patterns in a minimum unit of repetition of the first and second patterns differs at a first position and a second position in the first direction (Fig. 1C, p3, p21 and p22 depict geometric centers of 115 and 125 differ in a direction along the surface of the substrate.).

Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed limitations in combination namely, as recited in claim 2, the semiconductor device according to claim 1, wherein the first hierarchy includes a memory region in which a plurality of memory cells are three- dimensionally arranged, and the distance between the geometric centers is increased as being toward an end portion of the memory region in the first direction from a center of the memory region; and as recited in claim 3, the semiconductor device according to claim 1, further comprising: a third structure that is repeatedly arranged in the first direction in a second hierarchy which is a lower layer of the first hierarchy; and a fourth structure that is repeatedly arranged in the first direction in a third hierarchy which is an upper layer of the first hierarchy, wherein the minimum unit includes the third and fourth structures, and in the minimum unit, each of a distance between geometric centers of the first and third structures and a distance between geometric centers of the first and fourth structures differs at the first position and the second position; and as recited in claim 15, the photomask according to claim 14, wherein a first hierarchy of a semiconductor device which is a transfer target of the first and second patterns includes a memory region in which a plurality of memory cells are three-dimensionally arranged, and the distance between the geometric centers is increased from a position corresponding to a center of the memory region toward a position corresponding to an end portion of the memory region in the first direction; and as recited in claim 16, the photomask according to claim 14, wherein the second patterns are arranged with the first pattern interposed between the second patterns in the first direction within the minimum unit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kono et al. US 2015/0263026 teach a first element provided on the substrate and extending in a thickness direction of the substrate, a center position of an end face on the substrate side of the first element and a center position of an end face on an opposite side of the substrate side of the first element being different in a direction parallel to a major surface of the substrate. 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/8/2022